Citation Nr: 1645019	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right hand disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied entitlement to service connection for depression and a right hand disorder.
 
The Veteran presented testimony before a Decision Review Office in June 2014 hearing, and before the undersigned Veterans Law Judge in an April 2016 hearing.
 
In this case, as the evidence reflects that that Veteran has been diagnosed with several different psychiatric disorders, the Board will address whether any diagnosed psychiatric disorder is linked to service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In May 2016, the Board remanded this case for additional development.  In an August 2016 rating decision, the Appeals Management Center granted entitlement to service connection for a psychiatric disorder.  As such, this issues the issue of service connection for a psychiatric disorder is no longer on appeal.

As the development required for adjudication of the issue of entitlement to service connection for a right hand disorder has been completed, the Board will proceed to adjudicate that claim.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDING OF FACT

The competent and credible evidence of record does not show that the Veteran's current right hand disorder began during, was otherwise caused by or is etiologically related to his active service.


CONCLUSION OF LAW

A right hand disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's April 2016 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2). 384 (1993).  

In May 2016, the Board remanded this case in order to provide the Veteran with a VA examination to determine whether he had a current right hand disorder related to service.  The Veteran was provided with this examination in June 2016.  The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.a.  Service connection - Legal Criteria 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

For these chronic diseases, the "nexus" requirement can be satisfied by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303 (b).

II.b.  Background

The Veteran has contended that he has a right hand disorder due to an in-service injury. 

Service treatment records reflect that in February 1974 he had swelling in his right hand with no discoloration.  X-rays were normal.  In May 1975 he was seen for a possible sprain of the right hand while on leave.  He had superficial lacerations to the third and fourth knuckles of the phalanges.  A July 1976 service treatment record shows that the Veteran dropped a hammer on his right hand.  He had swelling of his right hand and his hand was painful on palpation.  June 1977 he dropped a half-full garbage can on his hand.  He had increased edema and slight decrease in range of motion.  His August 1977 separation Report of Medical Examination reflects normal upper extremities.  

The Veteran was provided with a VA examination in October 2011. The Veteran reported numbness and tingling in the fourth and fifth digits of his right hand.  He described pain in these digits as feeling like "a dry rusty joint" with movement.  He complained of weakness in his right hand while carrying objects with any weight to them.  The examiner found that, while it was obvious the Veteran received care for minor injuries to his right hand while in service, it was his opinion that the Veteran's current right hand findings were not related to any incidents in service.  

An April 2013 opinion shows that the Veteran's history indicates constant numbness and tingling in the fourth to fifth digits of the right hand.  The examiner found that this was not consistent with migrainous phenomena which ought to be transient in nature, and that the symptoms were more suggestive of an ulnar neuropathy.  The examiner noted that electromyography (EMG) of right hand performed in March 2010 revealed no evidence of an ulnar neuropathy but did show mild right carpal tunnel syndrome.  The examiner opined that the in-service injuries to the Veteran's right hand were not compatible with either an ulnar nerve injury or a median injury in the carpal tunnel and that, in either case, it was unlikely that his symptoms were related to service.

In a March 2015 VA opinion, the examiner noted that he had reviewed the service treatment records reflecting relatively minor trauma to the Veteran's right hand and normal upper extremities at separation.  He observed that the October 2011 X-rays revealed no abnormal findings.  He concurred with the October 2011 VA examiner's opinion that current findings were not related to the in-service incidents.  He further opined that it would require sheer speculation to indicate a nexus between present findings and any incidents/occurrences in the military.

The Veteran was afforded a VA examination in June 2016.  The examiner diagnosed carpal tunnel syndrome in the right wrist and noted that the Veteran underwent nerve conduction study testing in 2010 which had confirmed this diagnosis.  The examiner found that, while the Veteran had multiple mild traumas to his right hand while in service, none of these injuries would have resulted in any long-term residual issues.  The examiner opined that the Veteran's complaints of grip strength weakness and sensory changes were most consistent with median neuropathy at the wrist (carpal tunnel syndrome).  He indicated that carpal tunnel syndrome was not caused by mild musculoskeletal injuries but was associated with long hours of chronic use of vibratory equipment (jackhammers, assembly line power tools) and in most cases was idiopathic, occurring in a significant percentage of the population.  Service treatment records did not reflect a diagnosis of carpal tunnel syndrome, and the examiner noted that he could find no specific cause in the Veteran's history.  He opined that his carpal tunnel syndrome was idiopathic, and concluded that it was less likely than not to have been caused by active military service.

II.c.  Analysis

The Veteran is currently diagnosed with right carpal tunnel syndrome.  This fulfills one of the necessary criteria to substantiate a claim for entitlement to service connection.  Shedden, 381 F.3d at 1166-67; McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that manifests at any point during the pendency of a claim).  

In addition, service treatment records reflect that the Veteran did have right hand injuries in service, as documented in his service treatment records and reflected by his statements in the record.  See, e.g., October 2011 and June 2016 VA examination reports.  

As such, the Board finds that the issue in this case is whether the evidence of record links his current right hand disorder to any in-service incident.  

After reviewing the evidence included in the claims file, the Board finds that the Veteran's current right hand disorder, carpal tunnel syndrome, is not related to service.  

With regard to the Veteran's contentions that he has a current right hand disability that was incurred during active duty, the Board notes that a Veteran is competent to report on that of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the Veteran has reported symptoms such as numbness, tingling, and weakness.  He is competent to reports such symptoms, and the Board finds these reports to be credible.  

Notwithstanding the above, however, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  In this case, the Board finds that the issue of whether the Veteran's current disorder, right carpal tunnel syndrome, is related to service requires medical expertise to resolve.  There is no evidence in the claims file that the Veteran has the requisite medical expertise to provide such an opinion.

On the other hand, the VA examiners who conducted the April 2013 and June 2016 examinations reviewed the Veteran's medical history and provided a rationale for their opinions.  The April 2013 examiner opined that the in-service injuries to the Veteran's right hand were not compatible with carpal tunnel syndrome.  In addition, the June 2016 VA examiner opined that carpal tunnel syndrome was not a result of the mild injuries to his right hand in service.  The Board finds that these opinions carry great probative value in assessing whether the Veteran's current right hand disorder is related to service because the examiners discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, there is no medical evidence to the contrary. 

To the extent that the Veteran has alleged he has had right hand symptoms since service, the Board finds these statements of continuity of symptomatology are far outweighed by the probative value of the medical opinions of record, all of which found that it was less likely than not that the Veteran's in-service complaints would be related to his current carpal tunnel syndrome, especially in light of the lack of findings of any right hand/wrist/upper extremity abnormalities upon the Veteran's separation from military service in 1977.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a right hand disability, the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a right hand disorder is denied.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


